DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. The amendments of 23 May 2022 have been entered.

Response to Arguments
Applicant’s arguments, see Remarks page 6 line 8, filed 23 May 2022, with respect to undefined #200 on Fig 1-3 have been fully considered and are persuasive.  The objection of 22 Nov 2021 has been withdrawn. 
Applicant's arguments filed Remarks page 6 line 12 have been fully considered but they are not persuasive. 
The applicant has renamed the drawings as introduced on specification page 4, as ‘schematic views’. The drawings are clearly cross-sectional drawings; allowing the components to be seen within the casing (#100) and other cut components. As noted in the previous office action, hatching allows the reader to understand what has been cut and what is a void, currently this is difficult to interpret. The attorney has been contacted and has agreed to submit a drawing amendment to include the appropriate hatching.
Applicant’s arguments, see Remarks page 7 line 1, filed 23 May 2022, with respect to the specification objection have been fully considered and are persuasive.  The objection of 22 Nov 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 7 line 14, filed 23 May 2022, with respect to the claim(s) 1-8, 10 and 11 have been fully considered and are persuasive.  The rejection of 22 Nov 2021 has been withdrawn. 

Allowable Subject Matter
Claim(s) 1-8 and 10-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        25 Aug 2022